Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	 The application has been amended as follows:
	
Claims 15-20 are cancelled.

The above claims directed to a non-elected invention (method claims), where the election was made without traverse and the claims are not eligible for rejoinder are cancelled using Examiner’s Amendment (MPEP 1302.04).


Allowable Subject Matter

	Claims 1-14, and 21-22 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Klinkenberg (US 2003/0212164 A1) discloses a method of synthesizing a thiourethane polymer (abstract), comprising forming a mixture that includes a first type of monomer, a second type of monomer and a photolatent base, wherein the first type of monomer includes two or more thiol functional groups (para. [0025] – [0026]), and the second type of monomer includes two or more isocyanate functional groups, (para. [0043]); and photo-initiating decomposition of the photolatent base to initiate step-growth polymerization of the first type of monomer with the second type of monomers (para. [0011] – [0014]), and EXAMPLES).

 Azizian (US 2008/0269050 A1) also discloses a photolatent base, for example 1, 1-dimethyl-1-(2-hydroxy-3-phenoxypropyl) amine-p-nitrobenzimide (acronym: DANBA), produced by photo-initiated decomposition a non-nucleophillic base having a pKa greater than 7, the said non-nucleophillic base capable of catalyzing an anionic step-growth polymerization (para. [0027] – [0030]).  

anionic polymerization inhibitors such as liquid phase stabilizers (e.g., methanesulfonic acid ("MSA")), vapor phase stabilizers (e.g., trifluoroacetic acid ("TFA")), or free-radical stabilizers (e.g., 4-methoxyphenol or mono methyl ether ofhydroquinone ("MeHQ")) can be used as a stabilizer package.  Moreover, Sato (US Patent Number 4,837,260) teaches the use of an anionic polymerization inhibitor which is an additive when the composition of the invention that is used as adhesive polymer, is for inhibition of anionic polymerization of the composition (column 3, lines 16-25). Examples thereof are S02, S03, NO, N02, HCl, H3PO4, acid phosphates, aromatic sulfonic acid, alkylsulfonic acids, propanesultone,  trifluoromethane sulfonic acid, perfluoroalkylcarboxylic acids etc. This anionic polymerization inhibitor is added in an amount of 1-1000 ppm.
 
Additionally, Li (US Patent Number 9,902,860 B2) teaches in a photopolymer composition for three dimensional printing application the use of a light stabilizer to control cure depth of 3D printed products and prevent photo-degradation, and is selected from a group consisting of Sudan dyes, 2-(2'-hydroxy-3',5'-di-tert-butylphenyl)-5-chlorobenzortriazole, 2-(2'-hydroxy-3'-tert-butyl-5'-methylphenyl)-5-chlorobenzortriazole, 2,2'-(2,5-thiophenediyl) bis(5-tert-butylbenzoxazole) and (2,5-bis(5-tert- 15 butyl-benzoxazol-2-yl) thiophene (column 3, lines 9-16). Li further teaches that the functions of light absorbers include control of cure depth in an 

Further to that, the Applicant’s argument regarding that the light absorber having a light absorbance in a vat resin would be higher than the absorbance of a photo latent base at the wavelength of the light that the vat resin is exposed to as recited in the instant claim against the prior art teaching is persuasive, as Li fails to teach that the light stabilizer must be provided in an amount such that the absorbance of such a light stabilizer in a vat resin (i.e., a multiplication product of concentration times molar extinction coefficient in accordance with the Beer-Lambert law) would be greater than the absorbance of a photo latent base in the vat resin by failing to teach the presence of a photo latent base in the composition.

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 1, especially with the combination of the following limitation:
	
“a photolatent base, wherein the photolatent base is decomposable upon exposure to a light to form a non-nucleophillic base catalyst having a pKa greater than 7”;
	In combination with -
“a light absorber having an absorbance in the liquid mixture that is greater than an absorbance of the photolatent base at a wavelength of the light used for the exposure”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742